UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-3016 WISCONSIN PUBLIC SERVICE CORPORATION (A Wisconsin Corporation) 700 North Adams Street P. O. Box 19001 Green Bay, WI54307-9001 800-450-7260 39-0715160 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common stock, $4 par value, 23,896,962 shares outstanding at May 2, 2011 WISCONSIN PUBLIC SERVICE CORPORATION QUARTERLY REPORT ON FORM 10-Q For the Quarter Ended March 31, 2011 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 1 - 2 PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS (Unaudited) 3 Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Capitalization 5 Condensed Consolidated Statements of Cash Flows 6 CONDENSED NOTES TO FINANCIAL STATEMENTS OF Wisconsin Public Service Corporation and Subsidiary 7 - 20 Page Note 1 Financial Information 7 Note 2 Cash and Cash Equivalents 7 Note 3 Risk Management Activities 7 Note 4 Short-Term Debt and Lines of Credit 9 Note 5 Income Taxes 10 Note 6 Commitments and Contingencies 10 Note 7 Guarantees 15 Note 8 Employee Benefit Plans 16 Note 9 Variable Interest Entities 16 Note 10 Fair Value 17 Note 11 Miscellaneous Income 19 Note 12 Regulatory Environment 19 Note 13 Segments of Business 19 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 - 31 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 32 ITEM 4. Controls and Procedures 33 PART II. OTHER INFORMATION 34 ITEM 1. Legal Proceedings 34 ITEM 1A. Risk Factors 34 ITEM 6. Exhibits 34 Signature 35 EXHIBIT INDEX 36 -i- 12 Computation of Ratio of Earnings to Fixed Charges andRatioof Earnings to Fixed Charges and Preferred Stock Dividend Requirements Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Wisconsin Public Service Corporation Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Wisconsin Public Service Corporation 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for Wisconsin Public Service Corporation -ii- Commonly Used Acronyms in this Quarterly Report on Form 10-Q ATC American Transmission Company LLC BACT Best Available Control Technology CAA Clean Air Act EPA United States Environmental Protection Agency FTRs Financial Transmission Rights GAAP United States Generally Accepted Accounting Principles IRS United States Internal Revenue Service MISO Midwest Independent Transmission System Operator, Inc. N/A Not Applicable NOI Notice of Intent NOV Notice of Violation NYMEX New York Mercantile Exchange PSCW Public Service Commission of Wisconsin SEC United States Securities and Exchange Commission WDNR Wisconsin Department of Natural Resources WPS Wisconsin Public Service Corporation WRPC Wisconsin River Power Company -iii- Forward-Looking Statements In this report, WPS and its subsidiary make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements.Although WPS and its subsidiary believe that these forward-looking statements and the underlying assumptions are reasonable, they cannot provide assurance that such statements will prove correct. Forward-looking statements include, among other things, statements concerning management's expectations and projections regarding earnings, regulatory matters, fuel and natural gas costs, sources of electric energy supply, coal and natural gas deliveries, remediation costs, environmental expenditures, liquidity and capital resources, trends, estimates, completion of construction projects, and other matters. Forward-looking statements involve a number of risks and uncertainties.Some risks that could cause results to differ from any forward-looking statement include those described in Item1A of WPS's Annual Report on Form10-K for the year ended December31, 2010, as may be amended or supplemented in Part II, Item 1A of WPS's subsequently filed Quarterly Reports on Form 10-Q (including this report).Other risks and uncertainties include, but are not limited to: ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting WPS; ● The individual and cumulative impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric and natural gas utility industries; financial reform; health care reform; changes in environmental and other regulations, including but not limited to, greenhouse gas emissions, other environmental regulations impacting coal-fired generation facilities, energy efficiency mandates, renewable energy standards, and reliability standards; and changes in tax and other laws and regulations to which WPS and its subsidiary are subject; ● Current and future litigation and regulatory proceedings, enforcement actions or inquiries, including but not limited to, manufactured gas plant site cleanup, third-party intervention in permitting and licensing projects, and compliance with CAA requirements at generation plants; ● The impacts of changing financial market conditions, credit ratings, and interest rates on the liquidity and financing efforts of WPS and its subsidiary; ● The risks associated with changing commodity prices (particularly natural gas and electricity) and the available sources of fuel, natural gas, and purchased power, including their impact on margins, working capital, and liquidity requirements; ● Resolution of audits or other tax disputes with the IRS, Wisconsin Department of Revenue, Michigan Department of Treasury, or other revenue agencies; ● The effects, extent, and timing of additional competition or regulation in the markets in which WPS and its subsidiary operate; ● Investment performance of employee benefit plan assets and the related impact on future funding requirements; ● Changes in technology, particularly with respect to new, developing, or alternative sources of generation; ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand, including the ability to adequately forecast energy usage for customers; ● Potential business strategies, including acquisitions and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The effectiveness of risk management strategies, the use of financial and derivative instruments, and the ability to recover costs from customers in rates associated with the use of those strategies and financial and derivative instruments; -1- ● The risk of financial loss, including increases in bad debt expense, associated with the inability of WPS's and its subsidiary's counterparties, affiliates, and customers to meet their obligations; ● Customer usage, weather and other natural phenomena; ● Contributions to earnings by non-consolidated equity method and other investments, which may vary from projections; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by WPS and/or Integrys Energy Group from time to time with the SEC. Except to the extent required by the federal securities laws, WPS and its subsidiary undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. -2- PART I. FINANCIAL INFORMATION Item 1. Financial Statements WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31 (Millions) Operating revenues $ $ Cost of fuel, natural gas, and purchased power Operating and maintenance expense Depreciation and amortization expense Taxes other than income taxes Operating income Miscellaneous income Interest expense ) ) Other expense ) ) Income before taxes Provision for income taxes Net income Preferred stock dividend requirements Net income attributed to common shareholder $ $ The accompanying condensed notes are an integral part of these statements. -3- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31 December 31 (Millions) Assets Cash and cash equivalents $ $ Accounts receivable and accrued unbilled revenues, net of reserves of $3.6 and $3.1, respectively Receivables from related parties Inventories Regulatory assets Materials and supplies, at average cost Prepaid federal income tax and taxes receivable Prepaid gross receipts tax Other current assets Current assets Property, plant, and equipment, net of accumulated depreciation of $1,234.6 and $1,213.8, respectively Regulatory assets Receivables from related parties Goodwill Other long-term assets Total assets $ $ Liabilities and Shareholders' Equity Short-term debt $ $ Current portion long-term debt Accounts payable Payables to related parties Regulatory liabilities Other current liabilities Current liabilities Long-term debt to parent Long-term debt Deferred income taxes Deferred investment tax credits Regulatory liabilities Environmental remediation liabilities Pension and other postretirement benefit obligations Payables to related parties Other long-term liabilities Long-term liabilities Commitments and contingencies Preferred stock - $100 par value; 1,000,000 shares authorized; 511,882 shares issued and outstanding Common stock - $4 par value; 32,000,000 shares authorized; 23,896,962 shares issued and outstanding Additional paid-in capital Retained earnings Total liabilities and shareholders' equity $ $ The accompanying condensed notes are an integral part of these statements. -4- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CAPITALIZATION (Unaudited) March 31 December 31 (Millions, except share amounts) Common stock equity Common stock - $4 par value; 32,000,000 shares authorized; 23,896,962 shares outstanding $ $ Additional paid-in capital Retained earnings Total common stock equity Preferred stock Cumulative; $100 par value; 1,000,000 shares authorized with no mandatory redemption - Series Shares Outstanding % Total preferred stock Long-term debt to parent Series Year Due % % Total long-term debt to parent Long-term debt First Mortgage Bonds Series Year Due % Senior Notes Series Year Due % Total First Mortgage Bonds and Senior Notes Unamortized discount on long-term debt ) ) Total Current portion ) ) Total long-term debt Total capitalization $ $ The accompanying condensed notes are an integral part of these statements. -5- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31 (Millions) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization expense Recoveries and refunds of regulatory assets and liabilities Deferred income taxes and investment tax credit Bad debt expense Pension and other postretirement expense Pension and other postretirement contributions ) ) Other ) Changes in working capital Collateral on deposit ) Accounts receivable and accrued unbilled revenue ) Inventories Prepaid federal income taxes and taxes receivable ) Other current assets Accounts payable ) ) Other current liabilities ) Net cash provided by operating activities Investing Activities Capital expenditures ) ) Proceeds from sale of property, plant, and equipment Other Net cash used for investing activities ) ) Financing Activities Short-term debt, net ) Payments of long-term debt ) ) Dividends to parent ) ) Return of capital to parent ) ) Preferred stock dividends ) ) Net cash used for financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying condensed notes are an integral part of these statements. -6- WISCONSIN PUBLIC SERVICE CORPORATION AND SUBSIDIARY CONDENSED NOTES TO FINANCIAL STATEMENTS March31, 2011 NOTE1FINANCIAL INFORMATION The condensed consolidated financial statements of WPS have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form10-Q and in accordance with GAAP.Accordingly, these condensed consolidated financial statements do not include all of the information and footnotes required by GAAP for annual financial statements.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes in the WPS Annual Report on Form10-K for the year ended December31, 2010. The condensed consolidated financial statements are unaudited, but, in management's opinion, include all adjustments (which, unless otherwise noted, include only normal recurring adjustments) necessary for a fair presentation of such financial statements.Financial results for this interim period are not necessarily indicative of results that may be expected for any other interim period or for the year ending December31,2011. NOTE2CASH AND CASH EQUIVALENTS Short-term investments with anoriginal maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the WPS Condensed Consolidated Statements of Cash Flows: Three Months Ended March31 (Millions) Cash paid for interest $ $ Cash paid (received) for income taxes ) Construction costs funded through accounts payable and treated as noncash investing activities totaled $3.8million and $4.4million at March31, 2011, and 2010, respectively. NOTE3RISK MANAGEMENT ACTIVITIES WPS uses derivative instruments to manage commodity costs.None of these derivatives are designated as hedges for accounting purposes.The derivatives include physical commodity contracts, FTRs used by the electric utility segment to manage electric transmission congestion costs, and NYMEX futures and options used by both the electric and natural gas utility segments to mitigate the risks associated with the market price volatility of natural gas costs, the costs of gasoline and diesel fuel used by WPS's utility vehicles, and the cost of coal transportation. -7- The following tables show WPS's assets and liabilities from risk management activities. Balance Sheet March31, 2011 (Millions) Presentation * Assets Liabilities FTRs Other Current $ $ Natural gas contracts Other Current Petroleum product contracts Other Current - Coal contract Other Current - Coal contract Other Long-term - Total Other Current $ $ Total Other Long-term $
